t c summary opinion united_states tax_court donald brown petitioner v commissioner of internal revenue respondent docket no 23554-07s filed date donald brown pro_se kathleen k raup for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty in petitioner’s federal_income_tax after concessions the issues we must decide are whether pursuant to rule and sec_7491 the burden_of_proof has shifted to respondent regarding the disputed deficiency whether petitioner had unreported gross_receipts or sales self-employment_income whether petitioner is entitled to deduct certain business_expenses claimed on schedule c profit or loss from business sole_proprietorship and whether petitioner is liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulated facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner provided a post office box mailing address in new jersey petitioner graduated from college and law school and he has been practicing law since from to petitioner wa sec_2all figures have been rounded to the nearest dollar 3respondent has allowed and or conceded a number of issues and expenses that were previously disallowed we discuss only those issues and expenses that remain in dispute 4the parties stipulate that petitioner’s current address is also in new jersey employed by the law firm fox rothschild in petitioner became a managing partner at fox rothschild at which time fox rothschild had approximately attorneys during his tenure as managing partner which ended in or about the number of attorneys working for the firm increased to during petitioner engaged in the practice of law as a sole practitioner petitioner maintained and operated a law office in bala cynwyd pennsylvania bala cynwyd office and used this address on his federal_income_tax return on his business letterhead for court proceedings and for billing purposes in addition to the bala cynwyd office petitioner asserts that he also maintained a home_office during petitioner maintained two checking accounts at commerce bank commerce bank accounts petitioner was the only person with signature_authority and exercised complete control_over the commerce bank accounts petitioner deposited both personal funds and funds from the operation of his law practice into the commerce bank accounts petitioner also paid both personal and law-practice-related expenses from the commerce bank accounts during petitioner’s deposits into the commerce bank accounts totaled dollar_figure respondent concedes that deposits totaling dollar_figure were from nontaxable sources petitioner timely filed a form_1040 u s individual_income_tax_return on which he reported gross_receipts or sales of dollar_figure and claimed schedule c expenses of dollar_figure petitioner used the cash_method_of_accounting for his law practice in in preparing his federal_income_tax return petitioner contemporaneously created ledger sheets to aid in preparing the schedule c on date respondent issued to petitioner a notice_of_deficiency the deficiency was the result of increased gross_receipts pursuant to a bank_deposits analysis and disallowed schedule c business_expenses which also resulted in computational adjustments respondent’s bank_deposits analysis resulted in a determination that petitioner underreported his schedule c gross_receipts by dollar_figure the notice_of_deficiency also reflects that respondent made the following adjustments to petitioner’s claimed schedule c deductions amount amount expense per return per exam adjustment car and truck expenses dollar_figure dollar_figure dollar_figure depreciation -0- office expenses big_number big_number rent lease--vehicles big_number big_number big_number rent lease--other business property big_number big_number big_number repairs and maintenance big_number -0- big_number supplies big_number big_number -0- travel big_number -0- big_number meals and entertainment big_number -0- big_number utilities big_number big_number other expenses--filing costs big_number big_number big_number other expenses big_number -0- big_number total big_number big_number big_number 1on his schedule c petitioner labeled the dollar_figure of other expenses as outsourcing temp secretary service which allegedly represents payments to petitioner’s son seth brown for work performed for petitioner’s law practice 2the difference between what was reported on petitioner’s federal tax_return dollar_figure and this figure is due to rounding on brief respondent concedes that petitioner’s unreported gross_receipts should be reduced to dollar_figure and that petitioner may deduct schedule c expenses of dollar_figure ie respondent has decreased the disallowed schedule c expenses to dollar_figure the following table summarizes the schedule c expenses petitioner reported and the amounts respondent has conceded amount amount expense per return allowed car and truck expenses dollar_figure dollar_figure depreciation office expense big_number big_number rent lease--vehicles big_number big_number rent lease--other business property big_number big_number repairs and maintenance big_number -0- supplies big_number big_number travel big_number -0- meals and entertainment big_number -0- utilities big_number big_number other expenses--filing costs big_number big_number other expense sec_1 big_number big_number total big_number big_number 1respondent allowed some expenses which were claimed as other expenses--filing costs as other expenses additionally respondent allowed an expense of dollar_figure as other expenses which petitioner did not claim on the schedule c attached to his federal tax_return a burden_of_proof discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that these determinations are erroneous rule a 290_us_111 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1 a income_tax regs additionally the taxpayer bears the burden of substantiating the amount and purpose of each item claimed as a deduction see 116_tc_438 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for tax the burden_of_proof with respect to such factual issues will be placed on the commissioner see higbee v commissioner supra pincite in order for sec_7491 to place the burden_of_proof on respondent the taxpayer must first provide credible_evidence for the burden to shift to the commissioner however the taxpayer must have complied with the substantiation and recordkeeping requirements of the code and have cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 and b petitioner argues that he has met the requirements to shift the burden_of_proof to respondent because as he alleges he has introduced credible_evidence regarding the schedule c expenses and has not run afoul of the limitations under sec_7491 and b more specifically petitioner argues that his ledger of business_expenses coupled with copies of bank statements and canceled checks from the commerce bank accounts amounts to credible_evidence respondent argues that petitioner has neither provided credible_evidence nor cooperated with reasonable requests for witnesses information documents meetings and interviews thus respondent states while the ledger along with the bank records supplied by respondent may support that petitioner made expenditures no evidence was introduced to substantiate that these expenditures were ordinary and necessary and were for the purpose indicated in higbee v commissioner supra pincite we recognized that sec_7491 does not state what constitutes credible_evidence the conference committee’s report provides a glimpse into congress’ intent for_the_use_of the term credible_evidence in sec_7491 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor- type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept pincite 1998_3_cb_747 see higbee v commissioner supra pincite the conference_report also explains the purpose of the limitations set forth in sec_7491 nothing in the provision shall be construed to override any requirement under the code or regulations to substantiate any item accordingly taxpayers must meet applicable substantiation requirements whether generally imposed or imposed with respect to specific items such as charitable_contributions or meals entertainment travel and certain other expenses substantiation requirements include any requirement of the code or regulations that the taxpayer establish an item to the satisfaction of the secretary taxpayers who fail to substantiate any item in accordance with the legal requirement of substantiation will not have satisfied the legal conditions that are prerequisite to claiming the item on the taxpayer’s tax_return and will accordingly be unable to avail themselves of this provision regarding the burden_of_proof thus if a taxpayer required to substantiate an item fails to do so in the manner required or destroys the substantiation this burden_of_proof provision is inapplicable h conf rept supra pincite c b pincite fn refs omitted as discussed in greater detail below while we recognize that petitioner’s ledger coupled with his bank statements and canceled checks tends to establish that certain expenditures were made we are not persuaded that petitioner’s uncorroborated self-serving testimony which we need not accept see 87_tc_74 establishes that the disputed deposits were not includable in gross_receipts nor does it establish the amount and business_purpose of the disputed expenditures see higbee v commissioner supra pincite accordingly we hold that to the extent that the issue of who bears the burden_of_proof is dispositive in the determination of whether petitioner had unreported gross_receipts or sales and whether petitioner is entitled to deductions for expenses claimed on his schedule c the burden remains with petitioner b unreported gross_receipts or sales self-employment_income sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived courts have long recognized that the definition of gross_income includes accessions to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 where a taxpayer fails to maintain records adequate to determine his correct_tax liability the commissioner is entitled to reconstruct his income by any reasonable method see erikson v commissioner 937_f2d_1548 10th cir affg tcmemo_1989_552 courts have long sanctioned the use of the bank_deposits method as a reasonable method for computing income 64_tc_651 affd 566_f2d_2 6th cir furthermore where a bank_deposits analysis is used the bank_deposits are prima facie evidence of the receipt of income tokarski v commissioner supra pincite where the commissioner has determined that certain deposits are income the taxpayer has the burden of showing that the determination is incorrect estate of mason v commissioner supra pincite the parties have stipulated that the aggregate deposits into the commerce bank accounts totaled dollar_figure during respondent conceded that dollar_figure of the aggregate deposits was from nontaxable sources thus respondent contends that petitioner underreported gross_receipts by dollar_figure dollar_figure in taxable deposits minus dollar_figure reported by petitioner petitioner argues that certain deposits or a portion of them are not includable in gross_income because the deposits included reimbursement for costs associated with litigation petitioner’s allegations concern the following deposits amount petitioner source amount alleges is date of deposit of deposit not includable mammuth rosenberg dollar_figure dollar_figure pa land dev l p big_number big_number tig insurance big_number big_number david skolnick big_number big_number noor flooring inc royal floor n construction mammuth rosenberg big_number noor flooring big_number estate of snyder big_number big_number noor flooring total big_number big_number 1the parties stipulate that respondent has conceded this deposit is nontaxable 2we note that the parties stipulate that respondent allowed this amount as a deduction for other expenses petitioner’s contention is misplaced the bank statements establish that the contested deposits were made into the commerce bank accounts petitioner commingled business and personal funds in the commerce bank accounts and he had complete dominion and control_over these funds without restriction as to their disposition to the extent petitioner has shown that any portion of the deposits was actually used for litigation costs respondent has allowed a deduction accordingly we hold that petitioner underreported his gross_receipts or sales ie his self-employment_income on his schedule c by dollar_figure c schedule c expenses deductions deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 sec_162 authorizes a deduction for business_expenses if a taxpayer proves that the expenses were paid_or_incurred during the taxable_year were incurred to carry on the taxpayer’s trade_or_business and were ordinary and necessary expenditures of the business see 403_us_345 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 however personal living or family_expenses generally are not deductible see sec_262 a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs thus under sec_162 the recordkeeping requirement under sec_6001 not only requires petitioner to keep records sufficient to establish that an expense was paid during the taxable_year such as his business_expense ledger coupled with bank statements and copies of canceled checks see sec_162 but also requires that the records establish that the expenses were ordinary and necessary in carrying on petitioner’s trade_or_business see sec_162 and petitioner claimed schedule c expenses of dollar_figure respondent has conceded that petitioner is entitled to dollar_figure in deductions for schedule c expenses we now address those expenses petitioner claimed at trial and on brief automobile expenses under sec_274 a taxpayer is required to meet heightened substantiation requirements for inter alia travel meals lodging entertainment computer automobile gifts and cellular telephone expenses sec_274 requires the taxpayer to establish by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift on his federal_income_tax return petitioner claimed a dollar_figure deduction for car and truck expenses and an additional dollar_figure deduction for the rent or lease of a vehicle in the notice_of_deficiency respondent allowed petitioner’s parking expenses in full but disallowed percent of all other expenses related to automobiles at trial petitioner continued to contend that he was entitled to deduct percent of his automobile expenses automobile expenses are subject_to the heightened substantiation requirements of sec_274 as described above petitioner however has failed to meet these heightened substantiation requirements other than indicating on his schedule c that he drove his car big_number miles for business and big_number miles for commuting petitioner has not provided a contemporaneous mileage log gasoline receipts or anything more than his self-serving testimony to establish what portion of his use of the car was for business purposes petitioner has failed to prove that he is entitled to any automobile expense deduction in excess of the amount respondent allowed aol expense on line of his schedule c petitioner claimed an office expense of dollar_figure which he contends includes dollar_figure for payments made to aol for internet and email service although petitioner testified that internet and email service was necessary for communication purposes he has not established whether the aol expense was for internet and email service to his office or to his home nor has he established what portion of the use if any was for business versus personal_use consequently we find that petitioner has failed to adequately substantiate the portion if any of the aol expense attributable to business use 5when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amounts in some circumstances but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimates see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon taxpayers whose inexactitude is of their own making see cohan v commissioner supra pincite there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir the cohan doctrine however is not available to estimate expenses that fall under the purview of sec_274 see 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date accordingly we hold that petitioner is not entitled to an office expense deduction beyond that already allowed by respondent telephone service on line of his schedule c petitioner claimed a dollar_figure deduction for utilities including what petitioner contends is a dollar_figure expense for telephone service in the notice_of_deficiency respondent allowed a utilities expense for percent of petitioner’s cell phone bill petitioner via the statements from his commerce bank accounts has established that he made payments to at t and verizon but he has failed to establish that the payments were ordinary and necessary to carrying on his trade_or_business it remains unclear whether the payments to at t and verizon were for telephone service to his office his home or both and if to his home what portion of the telephone service was for personal versus business use at trial petitioner asserted that the at t service was to his bala cynwyd office and that he did not have any at t service to his home petitioner however has failed to provide any evidence such as an invoice or bill establishing that the at t service was to his bala cynwyd office corroborating his self- serving statement consequently we find that petitioner has failed to adequately substantiate a business_purpose for his payments to at t and verizon accordingly we hold that petitioner is not entitled to a deduction for utilities expenses beyond that already allowed by respondent deductions related to the business use of a taxpayer’s home sec_280a provides as a general_rule that no deduction otherwise allowable to an individual shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence this seemingly prohibitory rule is ameliorated by sec_280a which provides exceptions for certain business use as relevant herein sec_280a provides sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business thus for a deduction to be allowed under sec_280a the taxpayer must establish that a portion of his dwelling_unit is exclusively used on a regular basis and for the purposes enumerated in subparagraphs a b or c of sec_280a 94_tc_348 petitioner did not claim a home_office deduction on line of his schedule c nor did he attach to his return a form_8829 expenses for business use of your home rather petitioner claimed his alleged home_office expenses in other areas of his schedule c eg on line 20b as rent or lease of other business property and on line as repairs and maintenance in this regard petitioner testified that his home_office expenses included items such as cable television to his home paid to comcast internet and email service to his home through aol mortgage payments which petitioner stated he treated as rent since neither he nor his wife owned the home other home maintenance items such as cutting and maintaining the lawn and utilities in the notice_of_deficiency respondent disallowed in full petitioner’s claimed repairs and maintenance expense of dollar_figure because petitioner had not established business use of his home furthermore respondent disallowed all of petitioner’s claimed utilities expense except for percent of the cell phone expense as previously discussed because petitioner had not established business use of his home respondent did allow dollar_figure of the dollar_figure petitioner claimed for rent or lease of other business property as it was verified as rent for the bala cynwyd office the remaining dollar_figure purportedly relates to mortgage or rent payments for petitioner’s home on the basis of the record before us we find that petitioner has not established the portion of his home that was used exclusively on a regular basis for business as required by sec_280a consequently we need not determine whether petitioner’s home_office was his principal_place_of_business see sec_280a or whether his home_office was used by clients in meeting with petitioner in the normal course of his trade_or_business see sec_280a accordingly we hold that petitioner is not entitled to any deductions related to the business use of his residence beyond those which responded has already allowed other expenses on line of his schedule c petitioner claimed a dollar_figure deduction for other expenses the dollar_figure claimed deduction included dollar_figure for outsourcing temp secretary service and dollar_figure for court stenographers transcripts filing costs expert fees duplication of records filing costs at trial and on brief petitioner also asserted that certain deposits made into his commerce bank accounts included reimbursements for litigation costs he paid litigation costs see supra p in the notice_of_deficiency respondent disallowed the full dollar_figure deduction for other expenses as reported on schedule c explaining that the expenses were for payments made to petitioner’s son or cash withdrawals from an automatic teller machine and that no business_purpose has been established the only indication that petitioner gave at trial or on brief that he paid any person for services rendered to his law practice other than a referral fee was that he made payments to his son seth brown petitioner testified that his son is a graduate of widener law school that his son set his own hours and that his son worked for him performing such tasks as contacting clients doing research and running my computer system petitioner provided weekly time sheets that were allegedly prepared by his son the commerce bank accounts statements also tend to establish that petitioner wrote numerous checks made payable to seth brown during upon review of the record before us we are unable to reconcile the copies of canceled checks payable to seth brown with the alleged weekly time sheets and petitioner has not made an attempt to reconcile them at trial or on brief despite petitioner’s testimony that his son had told him that he prepared a form_1099 to be filed for the payments made to him the record is devoid of any such evidence petitioner’s son did not testify furthermore petitioner testified that he wrote checks to his son drawn on the commerce bank accounts for both personal and work-related purposes petitioner has failed to prove what portion if any of the payments to his son was ordinary and necessary business_expenses accordingly we hold that petitioner is not entitled to deduct any of the payments made to his son as to the remaining dollar_figure of filing costs respondent disallowed dollar_figure because petitioner established neither a business_purpose nor that it was paid during the taxable_year respondent allowed a dollar_figure deduction for filing costs at trial and on brief petitioner continues to contend that he is entitled to the disallowed filing costs reported on the schedule c and the additional litigation costs he claimed at trial and on brief petitioner however has failed to establish that he actually paid these costs during the taxable_year respondent however has agreed to allow petitioner a dollar_figure deduction for his schedule c line other expenses dollar_figure as other expenses dollar_figure of which was not claimed by petitioner on his federal_income_tax return we hold that petitioner is not entitled to a deduction for other expenses including filing and litigation costs beyond that which respondent has allowed d accuracy-related_penalty in the notice_of_deficiency respondent determined that petitioner is liable for a dollar_figure accuracy-related_penalty under sec_6662 pursuant to sec_7491 respondent bears the burden of production with respect to petitioner’s liability for any penalty or addition_to_tax if respondent meets this burden then petitioner bears the burden of establishing that an exception to imposition of the penalty applies see higbee v commissioner t c pincite sec_6662 and b and provides for an addition_to_tax equal to percent of the portion of the underpayment attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement of tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard means any careless reckless or intentional disregard sec_6662 see also matthies v commissioner t c ___ ___ slip op pincite negligence is the failure to exercise due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances matthies v commissioner supra at ___ slip op pincite citing 92_tc_1 affd 925_f2d_348 9th cir and 85_tc_934 an understatement of income_tax is defined as the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax_shown_on_the_return see sec_6662 for purposes of sec_6662 there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 on his federal_income_tax return petitioner reported zero taxable_income and therefore zero tax owed respondent has shown that petitioner failed to keep adequate books_and_records or to substantiate properly the items in question such a failure is evidence of negligence see sec_1_6662-3 income_tax regs furthermore after accounting for the concessions made before and at trial petitioner’s deficiency has been preliminarily recalculated at dollar_figure thus the understatement of income_tax dollar_figure exceeds the greater of percent of the tax required to be shown on petitioner’s federal_income_tax return dollar_figure tax dollar_figure dollar_figure of dollar_figure dollar_figure or dollar_figure therefore petitioner’s understatement is substantial consequently we conclude that respondent has met his burden of production for the determination of an accuracy- related penalty based on either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax on brief other than a broad assertion that he contests the accuracy-related_penalty petitioner fails to dispute the imposition of the accuracy-related_penalty petitioner did not set forth or discuss the points of law and any disputed questions regarding this issue and he has neither contended nor established that he qualified for an exception to the imposition of the accuracy-related_penalty eg the reasonable_cause exception found in sec_6664 on the basis of the record we hold that petitioner is liable for the accuracy-related_penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
